       Case 2:20-cr-00134-JAM Document 28 Filed 08/25/20 Page 1 of 2

1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Patrick Wong, SBN 241740
     Patrick Wong, Esq.
8    145 El Camino Real
     Menlo Park, CA 94025-5234
9
     Telephone: (650) 391-5366
10   Facsimile: (650) 352-3562
     patrick@wong.law
11

12
     Thomas A. Johnson, SBN 119203
     Kristy M. Horton, SBN 271250
13   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
14   Sacramento, CA 95814
15   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
16

17
     Attorneys for Defendant
     JUAN TANG
18
                             UNITED STATES DISTRICT COURT
19
                           EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,                    Case No: 2:20-CR-00134 JAM
21
                      Plaintiff,                  ORDER SEALING DOCUMENTS
22

23   v.
                                              Date:     August 27, 2020
24   TANG JUAN,                               Time:     2:00 p.m.
25   aka Juan Tang,                           Crtrm:    25, 8th Floor
                                              Judge:    Hon. Kendall J. Newman
26               Defendant.
27

28
                                            -1-
                                   Order Sealing Documents
        Case 2:20-cr-00134-JAM Document 28 Filed 08/25/20 Page 2 of 2

1           The Court has considered the defense Request to Seal Documents relating to

2    Exhibit 2 attached to her Renewed Motion for Pretrial Release.

3           The Court finds good cause for sealing the Exhibit document.

4           IT IS HEREBY ORDERED that Defendant’s Exhibit 2 attached to her Renewed

5    Motion for Pretrial Release shall be filed under seal.

6    Dated: August 24, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
                                    Order Sealing Documents
